DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/10/2021.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 8/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 3/16/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both" in the last line.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “first active state of the first discontinuous reception operation is determined based at least in part on the second active state of the second discontinuous reception operation and the second active state is determined based at least in part on the first active state”.
Claim 6 recites the limitation "both" in line 4.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “the first active state and the second active state”.
Claim 8 recites the limitation "both" in line 2.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “the timer associated with the first active state and the second active state”.
Claim 14 recites the limitation "both" in line 3.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “the first discontinuous reception configuration and the second discontinuous reception configuration”.
Claim 14 recites the limitation "both" in the last line.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “the first discontinuous reception operation and the second discontinuous reception operation”.
Claim 17 recites the limitation "both" in line 2.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “the first discontinuous reception configuration and the second discontinuous reception configuration”.
Claim 20 recites the limitation "both" in line 2.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “the first discontinuous reception configuration and the second discontinuous reception configuration”.
Claim 21 recites the limitation "a combination thereof" in the last line.  It is unclear what the limitation “a combination thereof” is referring to.  For the purposes of furthering prosecution, the limitation “a combination thereof” is considered as indicating “same or different frequency range and have a same or different numerology”.
Claim 22 recites the limitation "both" in the last line.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “first active state of the first discontinuous reception operation is determined based at least in part on the second active state of the second discontinuous reception operation and the second active state is determined based at least in part on the first active state”.
Claim 27 recites the limitation "both" in line 4.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “the first active state and the second active state”.
Claim 29 recites the limitation "both" in the last line.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “first active state of the first discontinuous reception operation is determined based at least in part on the second active state of the second discontinuous reception operation and the second active state is determined based at least in part on the first active state”.
Claim 30 recites the limitation "both" in the last line.  It is unclear what the limitation “both” is referring to.  For the purposes of furthering prosecution, the limitation “both” is considered as indicating “first active state of the first discontinuous reception operation is determined based at least in part on the second active state of the second discontinuous reception operation and the second active state is determined based at least in part on the first active state”.
Claims 2-5, 7, 9-13, 15-16, 18-19 and 23-26 and 28 is/are rejected based upon a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 17, 19, 21, 22, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment #1 Bao US 20220264696 (hereinafter “Bao1”) in view of embodiment #2 Bao US 20220264696 (hereinafter “Bao2”).

As to claim 1:
Bao1 discloses:
A method for wireless communications at a user equipment (UE), comprising: 
receiving a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers; 
(“Specifically, the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs, if the CCs have different characteristics, for example, some are at a low frequency and some are at a high frequency, transmission characteristics of the two types of CCs, such as parameter sets (namely, the numerology) for transmission are very different. In this case, a more efficient method is to configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2. This is equivalent to configuring two sets of DRX parameters for the UE, where the two sets of DRX parameters are respectively used for two CC groups. The UE can start and maintain corresponding DRX states respectively for the two DRX groups according to the DRX parameter configuration.”; Bao; 0055)
(“The network side device 12 may be a base station, for example, a macro base station, a Long Term Evolution (LTE) eNB, a 5G NR NB, or a gNB.”; Bao; 0048)
(“It should be noted that when the terminal device is configured with multiple sets of DRX configurations and one WUS is configured, the WUS is generally configured in a Primary cell (Pcell)/Special cell (Spcell). A DRX group of the Pcell is called a Pcell DRX group or a primary DRX group, and another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group. A common bit in the WUS can be used to indicate wakeup/sleep of multiple DRX groups.”; Bao; 0058)
(where
“the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs”/” configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”network side device 12 may be a base station”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/FIG. 3 maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers”, where “network side may configure...for User Equipment (UE)”/”configure two sets of different DRX parameters for the UE” maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception”, where “network side may configure” is considered as requiring “receiving” in order to perform “configure”, “configured as DRX group 1” maps to “first discontinuous reception configuration”, FIG. 3 illustrates “associated with a first discontinuous reception operation”, “all carriers at a log frequency” maps to “carrier aggregation communications”, “network side”/”base station” maps to “base station”, “DRX group 1”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/”all carriers”/CCs” maps to “primary group of component carriers”

receiving a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers; and 
(where
“other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group” maps to “receiving a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers”, where “configured as DRX group 2” maps to “second discontinuous reception configuration”, FIG. 3 illustrates “a second discontinuous reception operation”, “other carriers” maps to “carrier aggregation”, “other carriers”/”CCs”/“secondary DRX group” maps to “secondary group of component carriers”

operating the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both. 
(“In the third method, the UE may determine a monitoring behavior according to a status of at least one of the at least two DRX groups. Specifically, in a case that reception of the WUS fails, the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups. The some of the at least two DRX groups may be DRX groups corresponding to the at least one DRX group, or may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups.”; Bao; 0128)
(where
“the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups” maps to “operating the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation”, where “UE may determine” maps to “operating the UE”, “primary DRX group” maps to “first discontinuous reception operation”, “DRX group currently having data scheduling of the at least two DRX groups” maps to “second discontinuous reception operation”, “determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups” maps to “in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both”, where “determine, according to whether the at least one of the at least two DRX groups is currently in an active state” applies to “primary DRX group” and/or “DRX group currently having data scheduling of the at least two DRX groups” which maps to “first...determined based...second” and “second...determined based...first, where “at least” includes “both” 

Bao1 teaches a base station configuring a UE with a primary DRX group with a plurality of CCs and a secondary DRX group with a plurality of CCs where the operation of the primary DRX group depends on the active state of the second DRX group, the second DRX group depends on the active state of the first DRX group.

Bao1 as described above does not explicitly teach:
rule

However, Bao2 further teaches a rule capability which includes:
rule
(“In the second method, the UE may determine a monitoring behavior according to a preset rule. Specifically, in a case that reception of the WUS fails, the UE may start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups.”; Bao; 0121)
(“That is, the UE may only start onDuration timers in the next DRX cycles of some of the at least two DRX groups, for example, start only the onDuration timer in the next DRX cycle of a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling, to ensure the service of the UE and save transmission resources. Alternatively, the UE may start the onDuration timers in the next DRX cycles of all of the at least two DRX groups, to preferentially ensure the service transmission of the UE.”; Bao; 0122)
(“in a case of determining not to receive the WUS, starting an onDuration timer in the next DRX cycle of a second DRX group of the at least two DRX groups, where the second DRX group is a DRX group configured with the WUS in the at least two DRX groups, or the second DRX group is a DRX group whose active time overlaps with the time domain location of the WUS in the at least two DRX groups.”; Bao; 0178
(where
“preset rule” maps to “rule”, where the WUS can be configured for the primary DRX group or the second DRX group and where WUS can be used for determining whether to turn on onDuration timers associated with primary DRX group/second DRX group.
      
	Bao2 teaches a preset rule for starting onDuration timers associated with primary DRX group/second DRX group based on reception of WUS where WUS can be configured for the primary DRX group or the second DRX group.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the rule capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

As to claim 6:
Bao1 discloses:
wherein the discontinuous reception coupling ... comprises:
determining that a timer associated with the first active state, the second active state, or both is running for each of the primary group and the secondary group, wherein the first active state is maintained based at least in part on the timer running for each of the primary group and the secondary group. 
(“In the third method, the UE may determine a monitoring behavior according to a status of at least one of the at least two DRX groups. Specifically, in a case that reception of the WUS fails, the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups. The some of the at least two DRX groups may be DRX groups corresponding to the at least one DRX group, or may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups.”; Bao; 0128)

Bao1 as described above does not explicitly teach:
rule

However, Bao2 further teaches a rule capability which includes:
rule
(“In the second method, the UE may determine a monitoring behavior according to a preset rule. Specifically, in a case that reception of the WUS fails, the UE may start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups.”; Bao; 0121)
(“That is, the UE may only start onDuration timers in the next DRX cycles of some of the at least two DRX groups, for example, start only the onDuration timer in the next DRX cycle of a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling, to ensure the service of the UE and save transmission resources. Alternatively, the UE may start the onDuration timers in the next DRX cycles of all of the at least two DRX groups, to preferentially ensure the service transmission of the UE.”; Bao; 0122)
(“in a case of determining not to receive the WUS, starting an onDuration timer in the next DRX cycle of a second DRX group of the at least two DRX groups, where the second DRX group is a DRX group configured with the WUS in the at least two DRX groups, or the second DRX group is a DRX group whose active time overlaps with the time domain location of the WUS in the at least two DRX groups.”; Bao; 0178
(where
“preset rule” maps to “rule”, where the WUS can be configured for the primary DRX group or the second DRX group and where WUS can be used for determining whether to turn on onDuration timers associated with primary DRX group/second DRX group.
      
	Bao2 teaches a preset rule for starting onDuration timers associated with primary DRX group/second DRX group based on reception of WUS where WUS can be configured for the primary DRX group or the second DRX group.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the rule capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

As to claim 8:
Bao1 discloses:
wherein the timer associated with the first active state, the second active state, or both comprises an on duration timer...
(“In the third method, the UE may determine a monitoring behavior according to a status of at least one of the at least two DRX groups. Specifically, in a case that reception of the WUS fails, the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups. The some of the at least two DRX groups may be DRX groups corresponding to the at least one DRX group, or may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups.”; Bao; 0128)

As to claim 17:
Bao1 as described above does not explicitly teach:
wherein the first discontinuous reception configuration, the second discontinuous reception configuration, or both are received via higher layer signaling.

However, Bao2 further teaches an RRC capability which includes:
wherein the first discontinuous reception configuration, the second discontinuous reception configuration, or both are received via higher layer signaling.
(“For example, the network side device may configure, through Radio Resource Control (RRC) signaling for the UE, whether the at least two DRX groups are in a wakeup state or a sleep state when the UE does not detect/misdetects the WUS. The network side device may configure a same WUS misdetection state indicator for the primary DRX group and the secondary DRX group, or may configure independent WUS misdetection state indicators for the primary DRX group and the secondary DRX group.”; Bao; 0118)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the RRC capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

As to claim 19:
Bao1 discloses:
wherein the primary group comprises a 2 primary discontinuous reception group, and the secondary group comprises a secondary discontinuous reception group.  
(“Specifically, the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs, if the CCs have different characteristics, for example, some are at a low frequency and some are at a high frequency, transmission characteristics of the two types of CCs, such as parameter sets (namely, the numerology) for transmission are very different. In this case, a more efficient method is to configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2. This is equivalent to configuring two sets of DRX parameters for the UE, where the two sets of DRX parameters are respectively used for two CC groups. The UE can start and maintain corresponding DRX states respectively for the two DRX groups according to the DRX parameter configuration.”; Bao; 0055)
(“The network side device 12 may be a base station, for example, a macro base station, a Long Term Evolution (LTE) eNB, a 5G NR NB, or a gNB.”; Bao; 0048)
(“It should be noted that when the terminal device is configured with multiple sets of DRX configurations and one WUS is configured, the WUS is generally configured in a Primary cell (Pcell)/Special cell (Spcell). A DRX group of the Pcell is called a Pcell DRX group or a primary DRX group, and another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group. A common bit in the WUS can be used to indicate wakeup/sleep of multiple DRX groups.”; Bao; 0058)
	
As to claim 21:
Bao1 discloses:
wherein the component carriers of the primary group and the component carriers of the secondary group are in a ... or different frequency range, have a ... or different numerology, or .... 
(“Specifically, the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs, if the CCs have different characteristics, for example, some are at a low frequency and some are at a high frequency, transmission characteristics of the two types of CCs, such as parameter sets (namely, the numerology) for transmission are very different. In this case, a more efficient method is to configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2. This is equivalent to configuring two sets of DRX parameters for the UE, where the two sets of DRX parameters are respectively used for two CC groups. The UE can start and maintain corresponding DRX states respectively for the two DRX groups according to the DRX parameter configuration.”; Bao; 0055)

As to claim 22:
Bao1 discloses:
An apparatus for wireless communications at a user equipment (UE), comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers; 
(“Specifically, the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs, if the CCs have different characteristics, for example, some are at a low frequency and some are at a high frequency, transmission characteristics of the two types of CCs, such as parameter sets (namely, the numerology) for transmission are very different. In this case, a more efficient method is to configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2. This is equivalent to configuring two sets of DRX parameters for the UE, where the two sets of DRX parameters are respectively used for two CC groups. The UE can start and maintain corresponding DRX states respectively for the two DRX groups according to the DRX parameter configuration.”; Bao; 0055)
(“The network side device 12 may be a base station, for example, a macro base station, a Long Term Evolution (LTE) eNB, a 5G NR NB, or a gNB.”; Bao; 0048)
(“It should be noted that when the terminal device is configured with multiple sets of DRX configurations and one WUS is configured, the WUS is generally configured in a Primary cell (Pcell)/Special cell (Spcell). A DRX group of the Pcell is called a Pcell DRX group or a primary DRX group, and another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group. A common bit in the WUS can be used to indicate wakeup/sleep of multiple DRX groups.”; Bao; 0058)
(where
See FIG. for “processor”, etc.
“the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs”/” configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”network side device 12 may be a base station”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/FIG. 3 maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers”, where “network side may configure...for User Equipment (UE)”/”configure two sets of different DRX parameters for the UE” maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception”, where “network side may configure” is considered as requiring “receiving” in order to perform “configure”, “configured as DRX group 1” maps to “first discontinuous reception configuration”, FIG. 3 illustrates “associated with a first discontinuous reception operation”, “all carriers at a log frequency” maps to “carrier aggregation communications”, “network side”/”base station” maps to “base station”, “DRX group 1”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/”all carriers”/CCs” maps to “primary group of component carriers”

receive a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers; and (where
“other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group” maps to “receiving a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers”, where “configured as DRX group 2” maps to “second discontinuous reception configuration”, FIG. 3 illustrates “a second discontinuous reception operation”, “other carriers” maps to “carrier aggregation”, “other carriers”/”CCs”/“secondary DRX group” maps to “secondary group of component carriers”

operate the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ... by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both.

(“In the third method, the UE may determine a monitoring behavior according to a status of at least one of the at least two DRX groups. Specifically, in a case that reception of the WUS fails, the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups. The some of the at least two DRX groups may be DRX groups corresponding to the at least one DRX group, or may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups.”; Bao; 0128)
(where
“the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups” maps to “operating the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation”, where “UE may determine” maps to “operating the UE”, “primary DRX group” maps to “first discontinuous reception operation”, “DRX group currently having data scheduling of the at least two DRX groups” maps to “second discontinuous reception operation”, “determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups” maps to “in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both”, where “determine, according to whether the at least one of the at least two DRX groups is currently in an active state” applies to “primary DRX group” and/or “DRX group currently having data scheduling of the at least two DRX groups” which maps to “first...determined based...second” and “second...determined based...first, where “at least” includes “both” 

Bao1 teaches a base station configuring a UE with a primary DRX group with a plurality of CCs and a secondary DRX group with a plurality of CCs where the operation of the primary DRX group depends on the active state of the second DRX group, the second DRX group depends on the active state of the first DRX group.

Bao1 as described above does not explicitly teach:
rule

However, Bao2 further teaches a rule capability which includes:
rule
(“In the second method, the UE may determine a monitoring behavior according to a preset rule. Specifically, in a case that reception of the WUS fails, the UE may start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups.”; Bao; 0121)
(“That is, the UE may only start onDuration timers in the next DRX cycles of some of the at least two DRX groups, for example, start only the onDuration timer in the next DRX cycle of a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling, to ensure the service of the UE and save transmission resources. Alternatively, the UE may start the onDuration timers in the next DRX cycles of all of the at least two DRX groups, to preferentially ensure the service transmission of the UE.”; Bao; 0122)
(“in a case of determining not to receive the WUS, starting an onDuration timer in the next DRX cycle of a second DRX group of the at least two DRX groups, where the second DRX group is a DRX group configured with the WUS in the at least two DRX groups, or the second DRX group is a DRX group whose active time overlaps with the time domain location of the WUS in the at least two DRX groups.”; Bao; 0178
(where
“preset rule” maps to “rule”, where the WUS can be configured for the primary DRX group or the second DRX group and where WUS can be used for determining whether to turn on onDuration timers associated with primary DRX group/second DRX group.
      
	Bao2 teaches a preset rule for starting onDuration timers associated with primary DRX group/second DRX group based on reception of WUS where WUS can be configured for the primary DRX group or the second DRX group.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the rule capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

As to claim 27:
Bao1 discloses:
wherein the discontinuous reception coupling ... comprises:
determining that a timer associated with the first active state, the second active state, or both is running for each of the primary group and the secondary group, wherein the first active state is maintained based at least in part on the timer running for each of the primary group and the secondary group. 
(“In the third method, the UE may determine a monitoring behavior according to a status of at least one of the at least two DRX groups. Specifically, in a case that reception of the WUS fails, the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups. The some of the at least two DRX groups may be DRX groups corresponding to the at least one DRX group, or may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups.”; Bao; 0128)

Bao1 as described above does not explicitly teach:
rule

However, Bao2 further teaches a rule capability which includes:
rule
(“In the second method, the UE may determine a monitoring behavior according to a preset rule. Specifically, in a case that reception of the WUS fails, the UE may start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups.”; Bao; 0121)
(“That is, the UE may only start onDuration timers in the next DRX cycles of some of the at least two DRX groups, for example, start only the onDuration timer in the next DRX cycle of a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling, to ensure the service of the UE and save transmission resources. Alternatively, the UE may start the onDuration timers in the next DRX cycles of all of the at least two DRX groups, to preferentially ensure the service transmission of the UE.”; Bao; 0122)
(“in a case of determining not to receive the WUS, starting an onDuration timer in the next DRX cycle of a second DRX group of the at least two DRX groups, where the second DRX group is a DRX group configured with the WUS in the at least two DRX groups, or the second DRX group is a DRX group whose active time overlaps with the time domain location of the WUS in the at least two DRX groups.”; Bao; 0178
(where
“preset rule” maps to “rule”, where the WUS can be configured for the primary DRX group or the second DRX group and where WUS can be used for determining whether to turn on onDuration timers associated with primary DRX group/second DRX group.
      
	Bao2 teaches a preset rule for starting onDuration timers associated with primary DRX group/second DRX group based on reception of WUS where WUS can be configured for the primary DRX group or the second DRX group.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the rule capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

As to claim 29:
Bao1 discloses:
An apparatus for wireless communications at a user equipment (UE),
comprising:
means for receiving a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers; 
(“Specifically, the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs, if the CCs have different characteristics, for example, some are at a low frequency and some are at a high frequency, transmission characteristics of the two types of CCs, such as parameter sets (namely, the numerology) for transmission are very different. In this case, a more efficient method is to configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2. This is equivalent to configuring two sets of DRX parameters for the UE, where the two sets of DRX parameters are respectively used for two CC groups. The UE can start and maintain corresponding DRX states respectively for the two DRX groups according to the DRX parameter configuration.”; Bao; 0055)
(“The network side device 12 may be a base station, for example, a macro base station, a Long Term Evolution (LTE) eNB, a 5G NR NB, or a gNB.”; Bao; 0048)
(“It should be noted that when the terminal device is configured with multiple sets of DRX configurations and one WUS is configured, the WUS is generally configured in a Primary cell (Pcell)/Special cell (Spcell). A DRX group of the Pcell is called a Pcell DRX group or a primary DRX group, and another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group. A common bit in the WUS can be used to indicate wakeup/sleep of multiple DRX groups.”; Bao; 0058)
(where
“the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs”/” configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”network side device 12 may be a base station”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/FIG. 3 maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers”, where “network side may configure...for User Equipment (UE)”/”configure two sets of different DRX parameters for the UE” maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception”, where “network side may configure” is considered as requiring “receiving” in order to perform “configure”, “configured as DRX group 1” maps to “first discontinuous reception configuration”, FIG. 3 illustrates “associated with a first discontinuous reception operation”, “all carriers at a log frequency” maps to “carrier aggregation communications”, “network side”/”base station” maps to “base station”, “DRX group 1”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/”all carriers”/CCs” maps to “primary group of component carriers”

means for receiving a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers; and 
(where
“other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group” maps to “receiving a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers”, where “configured as DRX group 2” maps to “second discontinuous reception configuration”, FIG. 3 illustrates “a second discontinuous reception operation”, “other carriers” maps to “carrier aggregation”, “other carriers”/”CCs”/“secondary DRX group” maps to “secondary group of component carriers”

means for operating the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ... by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both.
(“In the third method, the UE may determine a monitoring behavior according to a status of at least one of the at least two DRX groups. Specifically, in a case that reception of the WUS fails, the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups. The some of the at least two DRX groups may be DRX groups corresponding to the at least one DRX group, or may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups.”; Bao; 0128)
(where
“the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups” maps to “operating the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation”, where “UE may determine” maps to “operating the UE”, “primary DRX group” maps to “first discontinuous reception operation”, “DRX group currently having data scheduling of the at least two DRX groups” maps to “second discontinuous reception operation”, “determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups” maps to “in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both”, where “determine, according to whether the at least one of the at least two DRX groups is currently in an active state” applies to “primary DRX group” and/or “DRX group currently having data scheduling of the at least two DRX groups” which maps to “first...determined based...second” and “second...determined based...first, where “at least” includes “both” 

Bao1 teaches a base station configuring a UE with a primary DRX group with a plurality of CCs and a secondary DRX group with a plurality of CCs where the operation of the primary DRX group depends on the active state of the second DRX group, the second DRX group depends on the active state of the first DRX group.

Bao1 as described above does not explicitly teach:
rule

However, Bao2 further teaches a rule capability which includes:
rule
(“In the second method, the UE may determine a monitoring behavior according to a preset rule. Specifically, in a case that reception of the WUS fails, the UE may start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups.”; Bao; 0121)
(“That is, the UE may only start onDuration timers in the next DRX cycles of some of the at least two DRX groups, for example, start only the onDuration timer in the next DRX cycle of a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling, to ensure the service of the UE and save transmission resources. Alternatively, the UE may start the onDuration timers in the next DRX cycles of all of the at least two DRX groups, to preferentially ensure the service transmission of the UE.”; Bao; 0122)
(“in a case of determining not to receive the WUS, starting an onDuration timer in the next DRX cycle of a second DRX group of the at least two DRX groups, where the second DRX group is a DRX group configured with the WUS in the at least two DRX groups, or the second DRX group is a DRX group whose active time overlaps with the time domain location of the WUS in the at least two DRX groups.”; Bao; 0178
(where
“preset rule” maps to “rule”, where the WUS can be configured for the primary DRX group or the second DRX group and where WUS can be used for determining whether to turn on onDuration timers associated with primary DRX group/second DRX group.
      
	Bao2 teaches a preset rule for starting onDuration timers associated with primary DRX group/second DRX group based on reception of WUS where WUS can be configured for the primary DRX group or the second DRX group.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the rule capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

As to claim 30:
Bao1 discloses:
A non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to:
receive a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers;
 (“Specifically, the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs, if the CCs have different characteristics, for example, some are at a low frequency and some are at a high frequency, transmission characteristics of the two types of CCs, such as parameter sets (namely, the numerology) for transmission are very different. In this case, a more efficient method is to configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2. This is equivalent to configuring two sets of DRX parameters for the UE, where the two sets of DRX parameters are respectively used for two CC groups. The UE can start and maintain corresponding DRX states respectively for the two DRX groups according to the DRX parameter configuration.”; Bao; 0055)
(“The network side device 12 may be a base station, for example, a macro base station, a Long Term Evolution (LTE) eNB, a 5G NR NB, or a gNB.”; Bao; 0048)
(“It should be noted that when the terminal device is configured with multiple sets of DRX configurations and one WUS is configured, the WUS is generally configured in a Primary cell (Pcell)/Special cell (Spcell). A DRX group of the Pcell is called a Pcell DRX group or a primary DRX group, and another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group. A common bit in the WUS can be used to indicate wakeup/sleep of multiple DRX groups.”; Bao; 0058)
(where
“the network side device may configure DRX parameters for User Equipment (UE) when the terminal device determines that a power-saving configuration is required according to service characteristics and characteristics of the terminal device. When the UE is configured with/activates multiple CCs”/” configure two sets of different DRX parameters for the UE, where the two sets of different DRX parameters are respectively used for the CC groups with different characteristics. For example, all carriers at a low frequency (for example, FR1) is configured as DRX group 1 and a set of DRX parameters is configured for CCs in DRX group 1, while other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”network side device 12 may be a base station”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/FIG. 3 maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception operation for carrier aggregation communications with a base station over a primary group of component carriers”, where “network side may configure...for User Equipment (UE)”/”configure two sets of different DRX parameters for the UE” maps to “receiving a first discontinuous reception configuration associated with a first discontinuous reception”, where “network side may configure” is considered as requiring “receiving” in order to perform “configure”, “configured as DRX group 1” maps to “first discontinuous reception configuration”, FIG. 3 illustrates “associated with a first discontinuous reception operation”, “all carriers at a log frequency” maps to “carrier aggregation communications”, “network side”/”base station” maps to “base station”, “DRX group 1”/”DRX group of the Pcell is called a Pcell DRX group or a primary DRX group”/”all carriers”/CCs” maps to “primary group of component carriers”

receive a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers; and 
 (where
“other carriers at a high frequency (for example, FR2) is configured as DRX group 2 and another set of DRX parameters is configured for CCs in DRX group 2”/”another DRX group is called a Secondary cell (Scell) DRX group or a secondary DRX group” maps to “receiving a second discontinuous reception configuration associated with a second discontinuous reception operation for the carrier aggregation communications with the base station over a secondary group of component carriers”, where “configured as DRX group 2” maps to “second discontinuous reception configuration”, FIG. 3 illustrates “a second discontinuous reception operation”, “other carriers” maps to “carrier aggregation”, “other carriers”/”CCs”/“secondary DRX group” maps to “secondary group of component carriers”

operate the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ... by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both.
 (“In the third method, the UE may determine a monitoring behavior according to a status of at least one of the at least two DRX groups. Specifically, in a case that reception of the WUS fails, the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups. The some of the at least two DRX groups may be DRX groups corresponding to the at least one DRX group, or may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups.”; Bao; 0128)
(where
“the UE may determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups. The at least one DRX group may be a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling of the at least two DRX groups” maps to “operating the UE in the first discontinuous reception operation and in the second discontinuous reception operation in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation”, where “UE may determine” maps to “operating the UE”, “primary DRX group” maps to “first discontinuous reception operation”, “DRX group currently having data scheduling of the at least two DRX groups” maps to “second discontinuous reception operation”, “determine, according to whether the at least one of the at least two DRX groups is currently in an active state or an inactive state, whether to start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups” maps to “in accordance with a discontinuous reception coupling ...by which a first active state of the first discontinuous reception operation is determined based at least in part on a second active state of the second discontinuous reception operation, the second active state is determined based at least in part on the first active state, or both”, where “determine, according to whether the at least one of the at least two DRX groups is currently in an active state” applies to “primary DRX group” and/or “DRX group currently having data scheduling of the at least two DRX groups” which maps to “first...determined based...second” and “second...determined based...first, where “at least” includes “both” 

Bao1 teaches a base station configuring a UE with a primary DRX group with a plurality of CCs and a secondary DRX group with a plurality of CCs where the operation of the primary DRX group depends on the active state of the second DRX group, the second DRX group depends on the active state of the first DRX group.

Bao1 as described above does not explicitly teach:
rule

However, Bao2 further teaches a rule capability which includes:
rule
(“In the second method, the UE may determine a monitoring behavior according to a preset rule. Specifically, in a case that reception of the WUS fails, the UE may start onDuration timers in the next DRX cycles of some or all of the at least two DRX groups.”; Bao; 0121)
(“That is, the UE may only start onDuration timers in the next DRX cycles of some of the at least two DRX groups, for example, start only the onDuration timer in the next DRX cycle of a primary DRX group, a DRX group configured with the WUS, or a DRX group currently having data scheduling, to ensure the service of the UE and save transmission resources. Alternatively, the UE may start the onDuration timers in the next DRX cycles of all of the at least two DRX groups, to preferentially ensure the service transmission of the UE.”; Bao; 0122)
(“in a case of determining not to receive the WUS, starting an onDuration timer in the next DRX cycle of a second DRX group of the at least two DRX groups, where the second DRX group is a DRX group configured with the WUS in the at least two DRX groups, or the second DRX group is a DRX group whose active time overlaps with the time domain location of the WUS in the at least two DRX groups.”; Bao; 0178
(where
“preset rule” maps to “rule”, where the WUS can be configured for the primary DRX group or the second DRX group and where WUS can be used for determining whether to turn on onDuration timers associated with primary DRX group/second DRX group.
      
	Bao2 teaches a preset rule for starting onDuration timers associated with primary DRX group/second DRX group based on reception of WUS where WUS can be configured for the primary DRX group or the second DRX group.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the rule capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

Claim(s) 2, 3, 4, 5, 9, 11, 12, 14, 15, 18, 23, 24, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment #1 Bao US 20220264696 (hereinafter “Bao1”) in view of embodiment #2 Bao US 20220264696 (hereinafter “Bao2”) and in further view of Terry et al. US 20110002281 (U.S. Patent Documents citation #001 listed on IDS dated 8/10/2021).

As to claim 2:
Bao1 as described above does not explicitly teach:
receiving, from the base station on one or more component carriers of the secondary group, a downlink signal during the second active state of the second discontinuous reception operation; and  
determining to start or restart a first inactivity timer for the primary group and a second inactivity timer for the secondary group based at least in part on receiving the downlink signal on the one or more component carriers of the secondary group in accordance with the discontinuous reception coupling rule

However, Terry et al. further teaches an PDCCH/On Duration/start/restart/conditional capability which includes:
receiving, from the base station on one or more component carriers of the secondary group, a downlink signal during the second active state of the second discontinuous reception operation; and  
determining to start or restart a first inactivity timer for the primary group and a second inactivity timer for the secondary group based at least in part on receiving the downlink signal on the one or more component carriers of the secondary group in accordance with the discontinuous reception coupling rule
(“Further methods are disclosed for explicit PDCCH, MAC CE or RRC signaling methods that may activate PDCCH reception on other CCs. In one method, an "Inactivity timer" or alternatively (if configured) the "Inactivity timer for other carrier" may be started or restarted on the identified CC(s). In this case, it may not be necessary to have DRX cycles and On Durations as part of the DRX procedures on the activated CCs. DRX operation may just consist of Inactivity, RTT and retransmission timers. When these timers expire the CC may disable PDCCH reception until another PDCCH reception activation trigger event occurs. The CCs in this case without DRX cycles and/or On Durations may be considered secondary CCs. One or more primary CCs may apply configured DRX cycles and On Durations. Alternatively, once the Inactivity or other timers (for example, retransmission timer) expire, the WTRU may apply a configured DRX cycle and On Durations until a PDCCH reception deactivation triggering event occurs. The initiation of the "Inactivity timer" or alternatively, if configured, the "Inactivity timer for other carrier" due to activity on another carrier, may be conditional to the On Duration timer running on this other carrier. "Activity" on another carrier may mean reception of PDCCH or physical downlink shared channel (PDSCH) for this WTRU on this carrier (for a downlink carrier) or transmission of physical uplink shared channel (PUSCH) (for an uplink carrier).”; Terry et al.; 0062)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/On Duration/start/restart/conditional capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/On Duration/start/restart/conditional capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 3:
Bao1 as described above does not explicitly teach:
wherein the downlink signal comprises a 2 physical downlink control channel that indicates a new data transmission over a downlink or uplink shared channel.

However, Terry et al. further teaches an PDCCH/start/restart/UL/DL capability which includes:
receiving, from the base station on one or more component carriers of the secondary group, a downlink signal during the second active state of the second discontinuous reception operation; and  
determining to start or restart a first inactivity timer for the primary group and a second inactivity timer for the secondary group based at least in part on receiving the downlink signal on the one or more component carriers of the secondary group in accordance with the discontinuous reception coupling rule
(“Further methods are disclosed for explicit PDCCH, MAC CE or RRC signaling methods that may activate PDCCH reception on other CCs. In one method, an "Inactivity timer" or alternatively (if configured) the "Inactivity timer for other carrier" may be started or restarted on the identified CC(s). In this case, it may not be necessary to have DRX cycles and On Durations as part of the DRX procedures on the activated CCs. DRX operation may just consist of Inactivity, RTT and retransmission timers. When these timers expire the CC may disable PDCCH reception until another PDCCH reception activation trigger event occurs. The CCs in this case without DRX cycles and/or On Durations may be considered secondary CCs. One or more primary CCs may apply configured DRX cycles and On Durations. Alternatively, once the Inactivity or other timers (for example, retransmission timer) expire, the WTRU may apply a configured DRX cycle and On Durations until a PDCCH reception deactivation triggering event occurs. The initiation of the "Inactivity timer" or alternatively, if configured, the "Inactivity timer for other carrier" due to activity on another carrier, may be conditional to the On Duration timer running on this other carrier. "Activity" on another carrier may mean reception of PDCCH or physical downlink shared channel (PDSCH) for this WTRU on this carrier (for a downlink carrier) or transmission of physical uplink shared channel (PUSCH) (for an uplink carrier).”; Terry et al.; 0062)
(“In addition to carrier-specific DRX protocol for each carrier, different carriers' DRX procedures may also interact via either DRX command such as a MAC CE command or PDCCH activity as disclosed herein. The On Duration timer and Inactivity timer of the primary carrier may be controlled by one of the following methods. In a first method, the Inactivity timer and On Duration timer may be controlled by PDCCH activity or MAC CE on the primary carrier. If a PDCCH or MAC CE indicating a new transmission (in UL or DL) is received on the primary carrier, the WTRU may start or restart the DRX Inactivity Timer of the primary carrier. If a PDCCH or MAC CE indicates a primary carrier switch without new transmission (in UL or DL), the WTRU may start the On Duration timer on the new primary carrier. If a PDCCH or MAC CE indicates a primary carrier switch with new transmission (in UL or DL) in subframe n, the WTRU may start the On Duration timer and DRX Inactivity Timer on the new primary carrier from the sub-frame n+k, where k is a predefined parameter. Also, the WTRU may stop the On Duration timer and Inactivity Timer on the old primary carrier from sub-frame n+k. If a PDCCH or MAC CE indicates an immediate switch of primary carrier, which has unfinished transmission (in UL or DL) on a current primary carrier in subframe n, the WTRU may start the DRX Inactivity timer on the new primary carrier and continue the transmission from the sub-frame n+k, where k is a predefined parameter. Also, the WTRU may stop the On Duration timer and Inactivity Timer on the old primary carrier from sub-frame n+k.”; Terry et al.; 0076)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/start/restart/UL/DL capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/start/restart/UL/DL capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 4:
Bao1 as described above does not explicitly teach:
receiving, from the base station on one or more component carriers of the primary group, a downlink signal during the first active state of the first discontinuous reception operation; and
determining to start or restart a first inactivity timer for the primary group based at least in part on receiving the downlink signal on the one or more component carriers of the primary group, wherein a second inactivity timer for the secondary group is not started or restarted after the downlink signal is received on the one or more component carriers of the primary group.

However, Terry et al. further teaches an PDCCH/start/restart/not affect capability which includes:
receiving, from the base station on one or more component carriers of the primary group, a downlink signal during the first active state of the first discontinuous reception operation; and
determining to start or restart a first inactivity timer for the primary group based at least in part on receiving the downlink signal on the one or more component carriers of the primary group, wherein a second inactivity timer for the secondary group is not started or restarted after the downlink signal is received on the one or more component carriers of the primary group.
(“In a second method, the On Duration timer or Inactivity timer is controlled by PDCCH activity on all carriers. If a PDCCH indicating a new transmission (in UL or DL) is received on any of aggregated carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer of the primary carrier from the sub-frame n+k, where k is a predefined parameter. The On Duration timer and Inactivity timer of a secondary carrier may be controlled by one of the following methods. In a first sub-method, the inactivity timer may be controlled by PDCCH activity on the same (secondary) carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on this secondary carrier, the WTRU may start or restart the Inactivity Timer for this secondary carrier. The PDCCH activity of this carrier may not affect the On Duration timer or DRX Inactivity timer of other carriers. In a second sub-method, the Inactivity timer may be controlled by the PDCCH activity on one or several or all secondary carriers or even the primary carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on any of those carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer for this secondary carrier from the sub-frame n+k. In case the PDCCH indicates the new transmission is received on a different carrier, the Timer may be started or restarted in case the On Duration timer is running on this different carrier.”; Terry et al.; 0077)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/start/restart/not affect capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/start/restart/not affect capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 5:
Bao1 as described above does not explicitly teach:
wherein the downlink signal comprises a physical downlink control channel that indicates a new data transmission over a downlink or uplink shared channel.

However, Terry et al. further teaches an PDCCH/start/restart/not affect/UL/DL capability which includes:
wherein the downlink signal comprises a physical downlink control channel that indicates a new data transmission over a downlink or uplink shared channel.
 (“In a second method, the On Duration timer or Inactivity timer is controlled by PDCCH activity on all carriers. If a PDCCH indicating a new transmission (in UL or DL) is received on any of aggregated carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer of the primary carrier from the sub-frame n+k, where k is a predefined parameter. The On Duration timer and Inactivity timer of a secondary carrier may be controlled by one of the following methods. In a first sub-method, the inactivity timer may be controlled by PDCCH activity on the same (secondary) carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on this secondary carrier, the WTRU may start or restart the Inactivity Timer for this secondary carrier. The PDCCH activity of this carrier may not affect the On Duration timer or DRX Inactivity timer of other carriers. In a second sub-method, the Inactivity timer may be controlled by the PDCCH activity on one or several or all secondary carriers or even the primary carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on any of those carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer for this secondary carrier from the sub-frame n+k. In case the PDCCH indicates the new transmission is received on a different carrier, the Timer may be started or restarted in case the On Duration timer is running on this different carrier.”; Terry et al.; 0077)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/start/restart/not affect/UL/DL capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/start/restart/not affect/UL/DL capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 9:
Bao1 as described above does not explicitly teach:
transmitting, to the base station, a scheduling request in an uplink control channel; and 
determining to maintain the first active state during a pending duration for the scheduling request, the pending duration comprising a duration where the UE is waiting for a downlink control channel from the base station in response to the scheduling request.

However, Terry et al. further teaches a scheduling request capability which includes:
transmitting, to the base station, a scheduling request in an uplink control channel; and 
determining to maintain the first active state during a pending duration for the scheduling request, the pending duration comprising a duration where the UE is waiting for a downlink control channel from the base station in response to the scheduling request.
(“When DRX is configured as illustrated in FIG. 3, the Active Time for one or more component carriers may include time under multiple situations. The Active Time is the period of time that the WTRU is awake. It may include time when the On Duration Timer, the DRX Inactivity Timer, the DRX Retransmission Timer or the Contention Resolution Timer for random access is running. It may also include time when a Scheduling Request is pending or when an uplink grant for a pending HARQ retransmission can occur. It may further include time when a PDCCH indicating a new transmission addressed to the cell radio network temporary identifier (C-RNTI) or Temporary C-RNTI of the WTRU has not been received after successful reception of a Random Access Response.”; Terry et al.; 0023)
(“In case the WTRU sends an uplink control message (such as scheduling request), or measurement report or any other uplink signaling message, the WTRU may start monitoring both primary or secondary carriers to check whether the DL response message from the network is received on the secondary carrier. Once the DL response message is received, either on the primary or the secondary carrier, the WTRU may stop monitoring the secondary carriers.”; Terry et al.; 0081)
(“Disclosed herein is the impact of a scheduling request (SR) on DRX. In existing systems, a single SR may be triggered at any sub-frame for a WTRU. In a carrier aggregation implementation, the triggered SR may be transmitted on any one of the aggregated carriers. Regardless, the SR may be transmitted on the UL carrier. Where the corresponding UL scheduling grant (via PDCCH) is transmitted affects the DRX operation.”; Terry et al.; 0091)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the scheduling request capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the scheduling request capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 11:
Bao1 as described above does not explicitly teach:
determining a downlink control channel indicating a transmission addressed to a cell radio network temporary identifier of a media access control entity of the UE has not been received on the component carriers of the primary group or the secondary group, wherein the first active state is maintained based at least in part on the downlink control channel not being received.

However, Terry et al. further teaches an RNTI/MAC CE capability which includes:
determining a downlink control channel indicating a transmission addressed to a cell radio network temporary identifier of a media access control entity of the UE has not been received on the component carriers of the primary group or the secondary group, wherein the first active state is maintained based at least in part on the downlink control channel not being received.
(“In a fourth hybrid configuration, a group of CC(s) may be defined as activity occurring on any of the CC(s) or receiving triggers, such as MAC CE or PDCCH command, on any CC of the group that impacts the DRX state or starts the Inactivity_timer or DRX cycles of the other CC(s) as disclosed herein for hybrid configuration three. The CC(s) inside the group may still have either common or independent DRX operation. The group of CC(s) may be a subset of all the configured CC(s). In contrast to the third hybrid configuration, this may allow more flexibility for the network in determining to which CC(s) it may send new data or other explicit triggers, such as a MAC CE or PDCCH Command that would trigger a change on the other CC of the group. As in the third configuration, the initiation of the Inactivity timer on a secondary carrier may also be conditional to the On Duration timer running on the primary carrier. The subset of CC(s) for which the occurrence of activity triggers the inactivity_timer or DRX cycle for a given CC may be different from one CC to another, and configured by a higher layer. Equivalently, higher layers may configure the subset of CC(s) which have the property that occurrence of activity on them triggers the inactivity_timer or DRX cycle on other CC(s). In other words, any active DL CC receiving PDCCH may be considered a primary CC and other DL CCs not currently actively receiving PDCCH may be considered secondary CCs. The grouping concepts disclosed herein are applicable to all embodiments disclosed herein.”; Terry et al.; 0051)
(“When DRX is configured as illustrated in FIG. 3, the Active Time for one or more component carriers may include time under multiple situations. The Active Time is the period of time that the WTRU is awake. It may include time when the On Duration Timer, the DRX Inactivity Timer, the DRX Retransmission Timer or the Contention Resolution Timer for random access is running. It may also include time when a Scheduling Request is pending or when an uplink grant for a pending HARQ retransmission can occur. It may further include time when a PDCCH indicating a new transmission addressed to the cell radio network temporary identifier (C-RNTI) or Temporary C-RNTI of the WTRU has not been received after successful reception of a Random Access Response.”; Terry et al.; 0023)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RNTI/MAC CE capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the RNTI/MAC CE capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 12:
Bao1 as described above does not explicitly teach:
wherein the downlink control channel is 2 expected to be received after receiving a random access response message as part of a 3 random access procedure.

However, Terry et al. further teaches an RNTI/MAC CE capability which includes:
wherein the downlink control channel is expected to be received after receiving a random access response message as part of a random access procedure.
 (“When DRX is configured as illustrated in FIG. 3, the Active Time for one or more component carriers may include time under multiple situations. The Active Time is the period of time that the WTRU is awake. It may include time when the On Duration Timer, the DRX Inactivity Timer, the DRX Retransmission Timer or the Contention Resolution Timer for random access is running. It may also include time when a Scheduling Request is pending or when an uplink grant for a pending HARQ retransmission can occur. It may further include time when a PDCCH indicating a new transmission addressed to the cell radio network temporary identifier (C-RNTI) or Temporary C-RNTI of the WTRU has not been received after successful reception of a Random Access Response.”; Terry et al.; 0023)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RNTI/MAC CE capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the RNTI/MAC CE capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 14:
Bao1 as described above does not explicitly teach:
determining the first discontinuous reception configuration, the second discontinuous reception configuration, or both comprise discontinuous reception 
for the first discontinuous reception operation, the second discontinuous reception operation, or both.

However, Bao2 further teaches a short capability which includes:
determining the first discontinuous reception configuration, the second discontinuous reception configuration, or both comprise discontinuous reception 
for the first discontinuous reception operation, the second discontinuous reception operation
	(“Since the short DRX cycle is related to a service, a short DRX cycle is only configured when a service requires a short delay. A DRX group configuration is related to a carrier. A carrier can also have a configuration binding relationship with service transmission. For example, only a service transmitted in the secondary DRX group requires configuration of the short DRX cycle. In this case, different short DRX cycle parameters can be configured for different DRX groups, for example, whether to start the short DRX cycle, and the number of continuous short cycles.”; Bao; 0149)
	(“Method 2: If a corresponding WUS is also configured before the onDuration of each short DRX cycle after the short DRX cycle is entered, whether the onDuration timer in each short DRX cycle is started is indicated by the corresponding WUS. In particular, if the WUS is only configured in the primary DRX group, to put it simply, after the primary DRX group enters a short DRX cycle, the UE monitors the WUS before the onDuration of each short DRX cycle.”; Bao; 0153)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the short capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the short capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

However, Terry et al. further teaches a short capability which includes:
both
(“The setting of other parameters, such as the On Duration timer, DRX short cycle timer, DRX cycle period, are discussed herein. The Inactivity timer of a secondary carrier may be no longer than that of a primary carrier. In this way, the WTRU may be more likely to enter DRX on a secondary carrier than one a primary carrier. The On Duration timer of the primary carrier may be no less than that of a secondary carrier. The DRX cycle period of a secondary carrier may be no less than that of the primary carrier. The DRX short cycle timer of a secondary carrier may be no less than that of the primary carrier.”; Terry et al.; 0043)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the short capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the short capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 15:
Bao1 as described above does not explicitly teach:
wherein the first active state for the first 2 discontinuous reception operation associated with the discontinuous reception short cycles is independent of the second active state for the second discontinuous reception operation associated with the discontinuous reception short cycles.

However, Bao2 further teaches a short capability which includes:
wherein the first active state for the first 2 discontinuous reception operation associated with the discontinuous reception short cycles is independent of the second active state for the second discontinuous reception operation associated with the discontinuous reception short cycles.
(“When the short DRX cycle is maintained independently in two DRX groups, the WUS can be executed in the following different methods:”; Bao; 0151)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the short capability of Bao2 into Bao1. By modifying the processing of Bao1 to include the short capability as taught by the processing of Bao2, the benefits of improved efficiency (Bao1; 0055) with reduced delay (Bao2; 0126) are achieved.

As to claim 18:
Bao1 as described above does not explicitly teach:
receiving, via higher layer signaling, an indication of the component carriers to be included the primary group, the component carriers to be included the secondary group, or a combination thereof.

However, Terry et al. further teaches a higher layer capability which includes:
receiving, via higher layer signaling, an indication of the component carriers to be included the primary group, the component carriers to be included the secondary group, or a combination thereof.
(“In a fourth hybrid configuration, a group of CC(s) may be defined as activity occurring on any of the CC(s) or receiving triggers, such as MAC CE or PDCCH command, on any CC of the group that impacts the DRX state or starts the Inactivity_timer or DRX cycles of the other CC(s) as disclosed herein for hybrid configuration three. The CC(s) inside the group may still have either common or independent DRX operation. The group of CC(s) may be a subset of all the configured CC(s). In contrast to the third hybrid configuration, this may allow more flexibility for the network in determining to which CC(s) it may send new data or other explicit triggers, such as a MAC CE or PDCCH Command that would trigger a change on the other CC of the group. As in the third configuration, the initiation of the Inactivity timer on a secondary carrier may also be conditional to the On Duration timer running on the primary carrier. The subset of CC(s) for which the occurrence of activity triggers the inactivity_timer or DRX cycle for a given CC may be different from one CC to another, and configured by a higher layer. Equivalently, higher layers may configure the subset of CC(s) which have the property that occurrence of activity on them triggers the inactivity_timer or DRX cycle on other CC(s). In other words, any active DL CC receiving PDCCH may be considered a primary CC and other DL CCs not currently actively receiving PDCCH may be considered secondary CCs. The grouping concepts disclosed herein are applicable to all embodiments disclosed herein.”; Terry et al.; 0051)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the higher layer capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 23:
Bao1 as described above does not explicitly teach:
receiving, from the base station on one or more component carriers of the secondary group, a downlink signal during the second active state of the second discontinuous reception operation; and  
determining to start or restart a first inactivity timer for the primary group and a second inactivity timer for the secondary group based at least in part on receiving the downlink signal on the one or more component carriers of the secondary group in accordance with the discontinuous reception coupling rule

However, Terry et al. further teaches an PDCCH/On Duration/start/restart/conditional capability which includes:
receiving, from the base station on one or more component carriers of the secondary group, a downlink signal during the second active state of the second discontinuous reception operation; and  
determining to start or restart a first inactivity timer for the primary group and a second inactivity timer for the secondary group based at least in part on receiving the downlink signal on the one or more component carriers of the secondary group in accordance with the discontinuous reception coupling rule
(“Further methods are disclosed for explicit PDCCH, MAC CE or RRC signaling methods that may activate PDCCH reception on other CCs. In one method, an "Inactivity timer" or alternatively (if configured) the "Inactivity timer for other carrier" may be started or restarted on the identified CC(s). In this case, it may not be necessary to have DRX cycles and On Durations as part of the DRX procedures on the activated CCs. DRX operation may just consist of Inactivity, RTT and retransmission timers. When these timers expire the CC may disable PDCCH reception until another PDCCH reception activation trigger event occurs. The CCs in this case without DRX cycles and/or On Durations may be considered secondary CCs. One or more primary CCs may apply configured DRX cycles and On Durations. Alternatively, once the Inactivity or other timers (for example, retransmission timer) expire, the WTRU may apply a configured DRX cycle and On Durations until a PDCCH reception deactivation triggering event occurs. The initiation of the "Inactivity timer" or alternatively, if configured, the "Inactivity timer for other carrier" due to activity on another carrier, may be conditional to the On Duration timer running on this other carrier. "Activity" on another carrier may mean reception of PDCCH or physical downlink shared channel (PDSCH) for this WTRU on this carrier (for a downlink carrier) or transmission of physical uplink shared channel (PUSCH) (for an uplink carrier).”; Terry et al.; 0062)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/On Duration/start/restart/conditional capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/On Duration/start/restart/conditional capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 24:
Bao1 as described above does not explicitly teach:
wherein the downlink signal comprises a 2 physical downlink control channel that indicates a new data transmission over a downlink or uplink shared channel.

However, Terry et al. further teaches an PDCCH/start/restart/UL/DL capability which includes:
receiving, from the base station on one or more component carriers of the secondary group, a downlink signal during the second active state of the second discontinuous reception operation; and  
determining to start or restart a first inactivity timer for the primary group and a second inactivity timer for the secondary group based at least in part on receiving the downlink signal on the one or more component carriers of the secondary group in accordance with the discontinuous reception coupling rule
(“Further methods are disclosed for explicit PDCCH, MAC CE or RRC signaling methods that may activate PDCCH reception on other CCs. In one method, an "Inactivity timer" or alternatively (if configured) the "Inactivity timer for other carrier" may be started or restarted on the identified CC(s). In this case, it may not be necessary to have DRX cycles and On Durations as part of the DRX procedures on the activated CCs. DRX operation may just consist of Inactivity, RTT and retransmission timers. When these timers expire the CC may disable PDCCH reception until another PDCCH reception activation trigger event occurs. The CCs in this case without DRX cycles and/or On Durations may be considered secondary CCs. One or more primary CCs may apply configured DRX cycles and On Durations. Alternatively, once the Inactivity or other timers (for example, retransmission timer) expire, the WTRU may apply a configured DRX cycle and On Durations until a PDCCH reception deactivation triggering event occurs. The initiation of the "Inactivity timer" or alternatively, if configured, the "Inactivity timer for other carrier" due to activity on another carrier, may be conditional to the On Duration timer running on this other carrier. "Activity" on another carrier may mean reception of PDCCH or physical downlink shared channel (PDSCH) for this WTRU on this carrier (for a downlink carrier) or transmission of physical uplink shared channel (PUSCH) (for an uplink carrier).”; Terry et al.; 0062)
(“In addition to carrier-specific DRX protocol for each carrier, different carriers' DRX procedures may also interact via either DRX command such as a MAC CE command or PDCCH activity as disclosed herein. The On Duration timer and Inactivity timer of the primary carrier may be controlled by one of the following methods. In a first method, the Inactivity timer and On Duration timer may be controlled by PDCCH activity or MAC CE on the primary carrier. If a PDCCH or MAC CE indicating a new transmission (in UL or DL) is received on the primary carrier, the WTRU may start or restart the DRX Inactivity Timer of the primary carrier. If a PDCCH or MAC CE indicates a primary carrier switch without new transmission (in UL or DL), the WTRU may start the On Duration timer on the new primary carrier. If a PDCCH or MAC CE indicates a primary carrier switch with new transmission (in UL or DL) in subframe n, the WTRU may start the On Duration timer and DRX Inactivity Timer on the new primary carrier from the sub-frame n+k, where k is a predefined parameter. Also, the WTRU may stop the On Duration timer and Inactivity Timer on the old primary carrier from sub-frame n+k. If a PDCCH or MAC CE indicates an immediate switch of primary carrier, which has unfinished transmission (in UL or DL) on a current primary carrier in subframe n, the WTRU may start the DRX Inactivity timer on the new primary carrier and continue the transmission from the sub-frame n+k, where k is a predefined parameter. Also, the WTRU may stop the On Duration timer and Inactivity Timer on the old primary carrier from sub-frame n+k.”; Terry et al.; 0076)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/start/restart/UL/DL capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/start/restart/UL/DL capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 25:
Bao1 as described above does not explicitly teach:
receiving, from the base station on one or more component carriers of the primary group, a downlink signal during the first active state of the first discontinuous reception operation; and
determining to start or restart a first inactivity timer for the primary group based at least in part on receiving the downlink signal on the one or more component carriers of the primary group, wherein a second inactivity timer for the secondary group is not started or restarted after the downlink signal is received on the one or more component carriers of the primary group.

However, Terry et al. further teaches an PDCCH/start/restart/not affect capability which includes:
receiving, from the base station on one or more component carriers of the primary group, a downlink signal during the first active state of the first discontinuous reception operation; and
determining to start or restart a first inactivity timer for the primary group based at least in part on receiving the downlink signal on the one or more component carriers of the primary group, wherein a second inactivity timer for the secondary group is not started or restarted after the downlink signal is received on the one or more component carriers of the primary group.
(“In a second method, the On Duration timer or Inactivity timer is controlled by PDCCH activity on all carriers. If a PDCCH indicating a new transmission (in UL or DL) is received on any of aggregated carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer of the primary carrier from the sub-frame n+k, where k is a predefined parameter. The On Duration timer and Inactivity timer of a secondary carrier may be controlled by one of the following methods. In a first sub-method, the inactivity timer may be controlled by PDCCH activity on the same (secondary) carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on this secondary carrier, the WTRU may start or restart the Inactivity Timer for this secondary carrier. The PDCCH activity of this carrier may not affect the On Duration timer or DRX Inactivity timer of other carriers. In a second sub-method, the Inactivity timer may be controlled by the PDCCH activity on one or several or all secondary carriers or even the primary carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on any of those carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer for this secondary carrier from the sub-frame n+k. In case the PDCCH indicates the new transmission is received on a different carrier, the Timer may be started or restarted in case the On Duration timer is running on this different carrier.”; Terry et al.; 0077)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/start/restart/not affect capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/start/restart/not affect capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

As to claim 26:
Bao1 as described above does not explicitly teach:
wherein the downlink signal comprises a physical downlink control channel that indicates a new data transmission over a downlink or uplink shared channel.

However, Terry et al. further teaches an PDCCH/start/restart/not affect/UL/DL capability which includes:
wherein the downlink signal comprises a physical downlink control channel that indicates a new data transmission over a downlink or uplink shared channel.
 (“In a second method, the On Duration timer or Inactivity timer is controlled by PDCCH activity on all carriers. If a PDCCH indicating a new transmission (in UL or DL) is received on any of aggregated carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer of the primary carrier from the sub-frame n+k, where k is a predefined parameter. The On Duration timer and Inactivity timer of a secondary carrier may be controlled by one of the following methods. In a first sub-method, the inactivity timer may be controlled by PDCCH activity on the same (secondary) carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on this secondary carrier, the WTRU may start or restart the Inactivity Timer for this secondary carrier. The PDCCH activity of this carrier may not affect the On Duration timer or DRX Inactivity timer of other carriers. In a second sub-method, the Inactivity timer may be controlled by the PDCCH activity on one or several or all secondary carriers or even the primary carrier. If a PDCCH indicating a new transmission (in UL or DL) is received on any of those carriers in sub-frame n, the WTRU may start or restart the On Duration timer or DRX Inactivity Timer for this secondary carrier from the sub-frame n+k. In case the PDCCH indicates the new transmission is received on a different carrier, the Timer may be started or restarted in case the On Duration timer is running on this different carrier.”; Terry et al.; 0077)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/start/restart/not affect/UL/DL capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/start/restart/not affect/UL/DL capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment #1 Bao US 20220264696 (hereinafter “Bao1”) in view of embodiment #2 Bao US 20220264696 (hereinafter “Bao2”) and in further view of Terry et al. US 20110002281 (U.S. Patent Documents citation #001 listed on IDS dated 8/10/2021) and in further view of Shi US 20220095230.

As to claim 10:
Bao1 as described above does not explicitly teach:
wherein the scheduling request is transmitted on one or more component carriers of the primary group, one or more component carriers of the secondary group, or ....

However, Shi further teaches an SR capability which includes:
wherein the scheduling request is transmitted on one or more component carriers of the primary group, one or more component carriers of the secondary group, or ....
(“For example, if the terminal device transmits the SR on the PUCCH of the first serving cell, and if the terminal device learns that the first serving cell corresponds to DRX group1 from the RRC configuration information transmitted by the network device, the terminal device may enter the DRX Active Time on DRX group1, or if the terminal device learns that the first serving cell corresponds to DRX group2 from the RRC configuration information transmitted by the network device, the terminal device may enter the DRX Active Time on DRX group2. Optionally, the terminal device can monitor a PDCCH on an active serving cell corresponding to DRX group 1 or DRX group 2 that enters the DRX Active Time.”; Shi; 0087)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SR capability of Shi into Bao1. By modifying the processing of Bao1 to include the SR capability as taught by the processing of Shi, the benefits of improved performance (Shi; 0093) are achieved.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment #1 Bao US 20220264696 (hereinafter “Bao1”) in view of embodiment #2 Bao US 20220264696 (hereinafter “Bao2”) and in further view of Terry et al. US 20110002281 (U.S. Patent Documents citation #001 listed on IDS dated 8/10/2021) and Kuang et al. WO 2020088612 (citations are from English language translation).

As to claim 13:
Bao1 as described above does not explicitly teach:
determining the first active state of the first discontinuous reception operation has expired; and 
stopping the second active state of the second discontinuous reception  operation based at least in part on the first active state expiring.

However, Terry et al. further teaches an expiration capability which includes:
determining the first active state of the first discontinuous reception operation has expired; and 
stopping the ... active state of the ... discontinuous reception  operation based at least in part on the first active state expiring.
 (“Further methods are disclosed for explicit PDCCH, MAC CE or RRC signaling methods that may activate PDCCH reception on other CCs. In one method, an "Inactivity timer" or alternatively (if configured) the "Inactivity timer for other carrier" may be started or restarted on the identified CC(s). In this case, it may not be necessary to have DRX cycles and On Durations as part of the DRX procedures on the activated CCs. DRX operation may just consist of Inactivity, RTT and retransmission timers. When these timers expire the CC may disable PDCCH reception until another PDCCH reception activation trigger event occurs. The CCs in this case without DRX cycles and/or On Durations may be considered secondary CCs. One or more primary CCs may apply configured DRX cycles and On Durations. Alternatively, once the Inactivity or other timers (for example, retransmission timer) expire, the WTRU may apply a configured DRX cycle and On Durations until a PDCCH reception deactivation triggering event occurs. The initiation of the "Inactivity timer" or alternatively, if configured, the "Inactivity timer for other carrier" due to activity on another carrier, may be conditional to the On Duration timer running on this other carrier. "Activity" on another carrier may mean reception of PDCCH or physical downlink shared channel (PDSCH) for this WTRU on this carrier (for a downlink carrier) or transmission of physical uplink shared channel (PUSCH) (for an uplink carrier).”; Terry et al.; 0062)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/On Duration/start/restart/conditional capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/On Duration/start/restart/conditional capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

However, Kuang et al. further teaches a DRX/aligned capability which includes:
... active state of the ... discontinuous reception  operation
(“Combined with the solution introduced in the wireless communication method 5 of FIG. 3 above, two sets of drx-onDurationTimer values can be configured for Pcell and Scell or two different drx-onDurationTimer values can be selected from the set of values, and the drx-onDurationTimer value configured by Pcell It is greater than or equal to the drx-onDurationTimer value configured by Scell. And the DRX cycle length of Pcell and SCell is the same, the cycle frequency is the same, the starting positions of onDuration of Pcell and Scell are aligned (align). This can reduce the Scell's monitoring of the PDCCH in onDuration, and achieve the purpose of reducing power consumption.”; Kuang et al.; p.18)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DRX/aligned capability of Kuang et al. into Bao1. By modifying the processing of Bao1 to include the DRX/aligned capability as taught by the processing of Kuang et al., the benefits of reduced monitoring (Kuang et al.; p.2) are achieved.

As to claim 20:
Bao1 as described above does not explicitly teach:
wherein the first discontinuous reception configuration, the second discontinuous reception configuration, or both comprise a connected mode discontinuous reception configuration defined per media access control entity across the component carriers of the primary group and the component carriers of the secondary group for the carrier aggregation communications.

However, Terry et al. further teaches an MAC CE capability which includes:
wherein the first discontinuous reception configuration, the second discontinuous reception configuration, or both comprise a ...discontinuous reception configuration defined per media access control entity across the component carriers of the primary group and the component carriers of the secondary group for the carrier aggregation communications.
(“In a fourth hybrid configuration, a group of CC(s) may be defined as activity occurring on any of the CC(s) or receiving triggers, such as MAC CE or PDCCH command, on any CC of the group that impacts the DRX state or starts the Inactivity_timer or DRX cycles of the other CC(s) as disclosed herein for hybrid configuration three. The CC(s) inside the group may still have either common or independent DRX operation. The group of CC(s) may be a subset of all the configured CC(s). In contrast to the third hybrid configuration, this may allow more flexibility for the network in determining to which CC(s) it may send new data or other explicit triggers, such as a MAC CE or PDCCH Command that would trigger a change on the other CC of the group. As in the third configuration, the initiation of the Inactivity timer on a secondary carrier may also be conditional to the On Duration timer running on the primary carrier. The subset of CC(s) for which the occurrence of activity triggers the inactivity_timer or DRX cycle for a given CC may be different from one CC to another, and configured by a higher layer. Equivalently, higher layers may configure the subset of CC(s) which have the property that occurrence of activity on them triggers the inactivity_timer or DRX cycle on other CC(s). In other words, any active DL CC receiving PDCCH may be considered a primary CC and other DL CCs not currently actively receiving PDCCH may be considered secondary CCs. The grouping concepts disclosed herein are applicable to all embodiments disclosed herein.”; Terry et al.; 0051)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/On Duration/start/restart/conditional capability of Terry et al. into Bao1. By modifying the processing of Bao1 to include the PDCCH/On Duration/start/restart/conditional capability as taught by the processing of Terry et al., the benefits of improved DRX protocol (Terry et al.; 0007) are achieved.

However, Kuang et al. further teaches a C-DRX capability which includes:
connected mode
(“Combining with the solution in the wireless communication method 2 in FIG. 8 above, the terminal device monitors the PDCCH during the DRX on duration of all carriers, but the terminal device only starts or restarts the Inactivity on the carrier that receives the control information in the DRX on duration or Inactivity Timer Timer, and monitor the PDCCH in the Inactivity Timer; and on the carrier that does not receive the control information in the DRX on duration or Inactivity Timer, the Inactivity Timer is not started, and the PDCCH is not monitored. The existing solution is that the terminal device monitors the PDCCH during the C-DRX on-duration of all carriers, and after receiving control information during the C-DRX on-duration of any carrier or in the Inactivity Timer, all carriers start the Inactivity Timer. And monitor the PDCCH in the Inactivity Timer of all carriers. It can be seen that the solution of the embodiment of the present application only starts or restarts the drx-Inactivity Timer during the C-DRX on duration or on the carrier that receives the control information in the Inactivity Timer, and monitors the PDCCH in the drx-Inactivity Timer. During the duration or the carrier that does not receive the control information in the Inactivity Timer, the drx-Inactivity Timer is not started or restarted, and PDCCH monitoring is not performed, thereby reducing the power consumption of the terminal device in monitoring the PDCCH.”; Kuang et al.; p.21)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the C-DRX capability of Kuang et al. into Bao1. By modifying the processing of Bao1 to include the C-DRX capability as taught by the processing of Kuang et al., the benefits of reduced monitoring (Kuang et al.; p.2) are achieved.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment #1 Bao US 20220264696 (hereinafter “Bao1”) in view of embodiment #2 Bao US 20220264696 (hereinafter “Bao2”) and in further view of Terry et al. US 20110002281 (U.S. Patent Documents citation #001 listed on IDS dated 8/10/2021) and Kitazoe et al. US 20100130237.

As to claim 16:
Bao1 as described above does not explicitly teach:
wherein a configuration of discontinuous reception short cycles for the second discontinuous reception operation is ignored or prohibited.

However, Kitazoe et al. further teaches an ignore capability which includes:
wherein a configuration of discontinuous reception short cycles for the second discontinuous reception operation is ignored or prohibited.
(“In an aspect, the UE may use the longer DRX cycle and may ignore the shorter DRX cycle, when allowed, in order to extend battery life and/or obtain other benefits. In one design, the UE may receive an indication of whether the second DRX cycle can be ignored or is to be considered by the UE. This indication may come from the first network or the second network. The UE may use the longer DRX cycle if the second DRX cycle can be ignored by the UE and is shorter than the first DRX cycle. The UE may receive paging from the first network and/or the second network based on the longer DRX cycle.”; Kitazoe et al.; 0008)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the ignore capability of Kitazoe et al. into Bao1. By modifying the processing of Bao1 to include the ignore capability as taught by the processing of Kitazoe et al., the benefits of improved DRX (Kitazoe et al.; 0006) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150319690 – teaches setting common DRX for Pcell and Scell (see FIG. 4).
US 20150124743 – teaches setting MCG/SCG with same DRX configuration (see para. 0092)
	US 20110292854 – teaches DRXs with common active time (see para. 0132).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464